UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                                  6/3/2021
DEANNA REISS,                                             :
                                                          :
                                         Plaintiff,       :
                                                          :                19-CV-1780 (VSB)
                           -against-                      :
                                                          :                     ORDER
                                                          :
NATIONAL RAILROAD PASSENGER                               :
CORPORATION (AMTRAK),                                     :
                                                          :
                                         Defendant. :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

         IT IS HEREBY ORDERED that Plaintiff and Defendant shall file a joint status update

letter by on or before August 6, 2021. In this letter, the parties should propose a schedule for

summary judgment briefing, if any. If neither party intends to move for summary judgment, the

parties should provide anticipated trial dates or indicate if they wish to refer this action to the

Southern District’s Mediation Program or a Magistrate Judge for settlement discussions.


SO ORDERED.

Dated:           June 3, 2021
                 New York, New York
                                                              ____________________
                                                              Vernon S. Broderick
                                                              United States District Judge
